Citation Nr: 0008815	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The Board denied service connection for back disability 
in an August 1981 decision; this decision is final.

2.  Evidence submitted to reopen the claim for service 
connection for back disability was not previously considered 
by the Board in its August 1981 decision, nor is it redundant 
of previously considered evidence, and it tends to suggest a 
relationship between the appellant's current back disability 
an injury sustained to the back in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for back disability has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A well grounded claim for service connection for back 
disability has been presented.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1981 decision, the Board denied the appellant's 
claim of entitlement to service connection for back 
disability, and he was notified of that decision by letter in 
the same month.  That decision is final.

A final rating determination is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 
C.F.R. § 20.1100 (1999).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).
While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

In its August 1981 decision, the Board noted the appellant's 
service medical records reflect that he sustained an injury 
when kicked in back, but that there was no abnormal pathology 
of the back at his separation from service and that there was 
no documented evidence of back abnormalities until several 
years after service when the appellant was involved in an 
industrial accident.  The Board concluded that, as there was 
no evidence of record showing a current back disability 
related to the appellant's period of active military service, 
service connection was not warranted.

Since the Board's final decision in August 1981, the relevant 
evidence submitted by the appellant to reopen his claim 
includes a private medical opinion dated April 1998 from W.L. 
Weaver, MD, FACS.  In that opinion, Dr. Weaver stated as 
follows:

It is also noted in [the appellant's] 
medical record that he had sustained a 
back injury while in service with the 
Marines, which has continued to caused 
him problems to-date.  VA records will 
show that Mr. [redacted] has had abnormal x-
rays and CT scans of his spine on 
multiple occasions and has had constant 
problem with his back all stemming from 
the injury he sustained in the Marine 
Core [sic].

Without addressing additional evidence submitted by the 
appellant in support of his claim, the Board finds that the 
medical opinion of Dr. Weaver is new, as it was not part of 
the record at the time of the August 1981 decision, and is 
not cumulative of other evidence available at that time.  In 
addition, as Dr. Weaver has provided a medical opinion 
indicating that the appellant's current back disability is 
related to a back injury sustained in service, his opinion is 
clearly probative of the central issue in this case.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the Board's August 1981 decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for 
back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
In addition, the Board finds that the appellant's claim for 
service connection for back disability is well grounded.  See 
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).  Specifically, Dr. Weaver has offered an 
opinion linking a current disability of the back to the 
appellant's period of active service.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1998).


ORDER

Having found that new and material evidence has been 
submitted, the claim for service connection for back 
disability is reopened.

To the extent of the findings that the appellant's claim for 
service connection for back disability is well grounded, the 
appeal is resolved in his favor.


REMAND

In view of the favorable decision above, this claim is 
returned to VARO for consideration of the issue of service 
connection for back disability based on all the evidence of 
record, old and new.  In the adjudication, VARO should 
determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence of record.

Accordingly, the case is REMANDED to VARO for the following 
action:

VARO should adjudicate the issue of 
service connection for back disability on 
a de novo basis.  If the determination 
remains unfavorable to the appellant, 
VARO should furnish the appellant and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.

The purpose of this REMAND is to accord the appellant due 
process of law.  The appellant is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant unless he is notified.

VARO must afford this claim expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 7 -


